      Case 2:19-cv-01477-MCE-DB Document 50 Filed 04/17/20 Page 1 of 3

 1
     ROBERT PATRICK STICHT (SBN 138586)                           XAVIER BECERRA
 2   T. RUSSELL NOBILE                                            Attorney General of California
     ROBERT D. POPPER                                             PAUL STEIN
 3   JUDICIAL WATCH, INC.                                         Supervising Deputy Attorney General
     425 Third Street SW, Suite 800                               CHAD A. STEGEMAN
 4   Washington, D.C. 20024                                       State Bar No. 225745
     Telephone: (202) 646-5172                                    Deputy Attorney General
 5   Facsimile.: (202) 646-5199                                    455 Golden Gate Ave., Ste. 11000
     Email: rsticht@judicialwatch.org                              San Francisco, CA 94102-7004
 6   Email: rnobile@judicialwathc.org                              Telephone: (415) 510-3624
     Email: rpopper@judicialwatch.org                              Fax: (415) 703-5843
 7                                                                 E-mail: Chad.Stegeman@doj.ca.gov
     H. CHRISTOPHER COATES                                         Attorneys for Defendant California
 8   Law Office of H. Christopher Coates                           Secretary of State Alex Padilla
     934 Compass Point
 9   Charleston, South Carolina 29412
     Telephone: (843) 609-0800
10   Email: curriecoates@gmail.com
11   Attorneys for Plaintiffs Jerry Griffin, Michelle Bolotin,
     Michael Sienkiewicz, and James B. Oerding
12

13                             IN THE UNITED STATES DISTRICT COURT

14                           FOR THE EASTERN DISTRICT OF CALIFORNIA

15                                        SACRAMENTO DIVISION

16

17
      JERRY GRIFFIN, et al.                                 2:19-cv-01477-MCE-DB
18
                                       Plaintiff, STIPULATION FOR VOLUNTARY
19                                                DISMISSAL WITH PREJUDICE;
                    v.                            ORDER THEREON
20                                                (Fed. R. Civ. P. 41(a)(1)(A))
      ALEX PADILLA, in his official capacity as
21    California Secretary of State,
22                                          Defendant. Judge: Morrison C. England, Jr.
23

24

25

26

27

28
                                                        1
                                                             Stip. and Order To Dismiss (2:19-cv-01477-MCE-DB)
     Case 2:19-cv-01477-MCE-DB Document 50 Filed 04/17/20 Page 2 of 3

 1          Plaintiffs Jerry Griffin, Michelle Bolotin, Michael Sienkiewicz, and James B. Oerding and
 2   Defendant Padilla stipulate to the voluntary dismissal with prejudice of this action under Federal
 3   Rule of Civil Procedure 41(a)(1)(A). The parties further stipulate that except as set forth in their
 4   settlement agreement, the parties bear their own attorneys’ fees, expenses, and costs. The parties
 5   agree that the Court should retain its jurisdiction for the purpose of enforcing the settlement.
 6          IT IS SO STIPULATED.
 7   Dated: April 8, 2020                                  Respectfully submitted,
 8                                                         JUDICIAL WATCH, INC.
 9
                                                           / s / Russ Nobile __
10                                                         T. RUSSELL NOBILE
                                                           Attorneys for Plaintiffs Griffin, et al.
11

12
     Dated: April 8, 2020                                  XAVIER BECERRA
13                                                         Attorney General of California
                                                           PAUL STEIN
14                                                         Supervising Deputy Attorney General
15
                                                           / s / Chad A. Stegeman (as authorized
16                                                         on April 8, 2020)
                                                           CHAD A. STEGEMAN
17                                                         Deputy Attorney General
                                                           Attorneys for Defendant California Secretary
18                                                         of State Alex Padilla
19
20

21

22

23

24

25

26

27

28
                                                       2
                                                           Stip. and Order To Dismiss (2:19-cv-01477-MCE-DB)
     Case 2:19-cv-01477-MCE-DB Document 50 Filed 04/17/20 Page 3 of 3

 1                                                  ORDER
 2           In consideration of the parties’ stipulation, Plaintiffs Jerry Griffin, Michelle Bolotin,
 3   Michael Sienkiewicz, and James B. Oerding’s complaint is dismissed with prejudice under
 4   Federal Rule of Civil Procedure 41(a)(1)(A). Except as set forth in their settlement agreement,
 5   the parties bear their own attorneys’ fees, expenses, and costs. The Court retains its jurisdiction
 6   for the purpose of enforcing the settlement.
 7           The matter having now been concluded in its entirety, the Clerk of Court is directed to
 8   close the file.
 9           IT IS SO ORDERED.
     Dated: April 17, 2020
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        3
                                                            Stip. and Order To Dismiss (2:19-cv-01477-MCE-DB)
